Title: From Thomas Jefferson to William C. C. Claiborne, 9 July 1808
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Sir 
                     
                     Washington July 9. 08.
                  
                  I have lately seen a printed report of the Committee of the Canal company of N. Orleans, stating the progress & prospects of their enterprize. in this the US. feel a strong interest inasmuch as it will so much facilitate the passage of our armed vessels out of the one water into the other. for this purpose however there must be at least 5½ feet water through the whole line of communication from the lake to the river. in some conversations with mr Clark on this subject the winter before last there was a mutual understanding that the company would compleat the canal, & the US. would make the locks. this we are still disposed to do: and so anxious are we to get this means of defence compleated, that to hasten it we would contribute any other encouragement within the limits of our authority which might produce this effect. if for instance the completion of it within one year could be ensured by our contributing such a sum as one or two thousand D. a month to the amount of 20,000. D. in the whole, we might do it, requiring as a consideration for our justification that the vessels of the US. should always pass toll-free. the object of this letter is to get you to sound the principal members, without letting them know you do it by instruction from us, & to find out what moderate & reasonable aid on our part would be necessary to get a speedy conclusion of the work, and in what form that aid would be most useful, and to be so good as to communicate it to me as soon as the knolege is obtained by yourself. I should be glad to learn at the same time what is the perpendicular height of the top of the levée above the surface of the water in the Misipi in it’s lowest state. 5½ feet below this would be indispensible for our purposes. I salute you with great esteem & respect.
                  
                     Th: Jefferson. 
                  
               